Citation Nr: 0839575	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  06-29 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to March 8, 2006, 
for a grant of service connection for depressive disorder not 
otherwise specified, claimed as a psychiatric disorder 
secondary to service-connected degenerative disc disease, L3-
L4, L2-L3, L5-S1, lumbar myositis, broad disc herniation, 
with moderate to severe compression and lower extremity 
radiculopathy.

2.  Entitlement to an effective date prior to September 2, 
2005 for an award of a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1967.  This appeal comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  By a rating 
decision prepared in October 2005 and issued in November 
2005, the RO granted an award of TDIU, effective September 2, 
2005.  By a rating decision issued in February 2007, the RO 
granted service connection for depressive disorder, not 
otherwise specified, effective March 8, 2006.  The veteran 
disagreed with the effective dates assigned for the awards.  

During the pendency of the claims on appeal, the veteran 
submitted a May 2004 motion for reconsideration of a Board 
decision issued March 16, 1984.  The Board denied that motion 
in November 2006.  The claims file does not disclose that the 
veteran has appealed that decision.  No issue regarding the 
motion for reconsideration is before the Board at this time.  


FINDING OF FACT

By a statement received on September 8, 2003, the veteran 
sought service connection for "a nervous condition" he 
alleged was associated with the back disorder for which he 
was seeking service connection, and this statement includes a 
contention that that he was individually unemployable as 
result of disorders incurred in service.  



CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 8, 2003 
for a grant of service connection for a depressive disorder, 
as secondary to a service-connected back disability, have 
been met.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.155, 3.157, 3.159, 3.400 (2008).

2.  The criteria for an effective date of September 8, 2003 
for an award of TDIU have been met.  38 U.S.C.A. § 5110(a) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.155, 3.157, 3.159, 
3.400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran contends that he is entitled to an earlier 
effective date for each award addressed in this appeal.  

VA's duties to the claimant

Before addressing the veteran's effective date claims on the 
merits, the Board will consider whether VA's duties to the 
veteran have been met.  The Veterans Claims Assistance Act of 
2000 (VCAA) specifies VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

The United States Court of Appeals of the Federal Circuit has 
held that once the underlying claim is granted, further 
notice as to downstream questions, such as the effective 
date, is not required.  See Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  Since these two effective date claims 
are downstream issues which follow a grant of service 
connection and an award of TDIU, no further notice, or 
discussion of notice, is required.  

The determination of an appropriate effective date is, under 
the provisions of 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400, 
based on a determination as to when the veteran submitted the 
claims.  Since a claim must be submitted to VA before it may 
be granted, the claims are already of record.  The veteran 
does not contend that he submitted an earlier claim for 
service connection for depressive disorder or for TDIU which 
has not been associated with the claims file.  Therefore, no 
additional development of facts can change the outcome of the 
determination of the appropriate effective date for either 
award.  Further assistance to the veteran to develop the 
claims would be fruitless, and is not required.  Therefore, 
no additional discussion of the duty to assist the veteran is 
required in this case.  

Law and regulations applicable to determination of an 
effective date for an award

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 C.F.R. § 3.151(a).  The term 
"claim" or "application" means a formal or informal 
communication, in writing, requesting a determination of 
entitlement or evidencing a belief of entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  "Date of receipt" means the 
date on which a claim, information or evidence is received by 
VA.  38 C.F.R. § 3.1(r).  

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
may be interpreted as applications or claims - formal and 
informal - for benefits.  In particular, VA is required to 
identify and act on informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

A 'claim' or 'application' is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  An informal claim is any communication indicating 
an intent to apply for one or more benefits.  38 C.F.R. § 
3.155.  Upon receipt of an informal claim, if a formal claim 
is not of record, an application form will be forwarded to 
the claimant for execution.  If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  Id.  

In determining when a claim was received, the Board must 
review all communications in the claims file that may be 
construed as an application or claim.  See 38 U.S.C.A. § 
7104(a); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

1.  Claim for effective date prior to March 8, 2006, for 
service connection for depressive disorder

By a statement received in September 2003, the veteran 
contends that he is entitled to service connection for a 
psychiatric disorder as of 1968, because the RO should have 
scheduled him for a psychiatric examination at that time.  
However, the only claim of record in 1968 was a claim for 
service connection for back strain.  

While the veteran's contention that he had a psychiatric 
disorder in 1968 is undoubtedly sincere, the statute does not 
authorize assignment of an effective date for a service-
connected disability based on the onset of manifestation of 
symptoms or assignment of a medical diagnosis.  Rather, the 
effective date for service connection for a disability is 
based on the date that VA receives a claim for service 
connection for the disability, if the claim is substantiated.  
By law, service connection for a disability cannot be 
effective prior to the date of claim, or the date entitlement 
arose, whichever is later.  

In this case, the veteran submitted a statement that was 
received by VA on September 8, 2003, in which the veteran 
stated that he was seeking service connection "for my 
associated nervous condition directly related to my physical 


condition."  The veteran's claim for service connection for 
a back disorder was already of record, so this statement may 
be interpreted as a claim for service connection for a 
psychiatric disorder as secondary to a service-connected back 
disorder.  The date of receipt of this statement, September 
8, 2003, is the earliest date on which a grant of service 
connection for depressive disorder may be effective, under 
the governing statutory provision.  

The effective dated of the grant of service connection at 
issue could be later than the September 2003 claim, if the 
evidence should establish that the psychiatric disability at 
issue did not arise until after that date.  The January 2007 
VA examination which assigned a diagnosis of a psychiatric 
disorder did not provide a date of onset of the disorder.  
Social Security Administration (SSA) records obtained during 
the course of the claim for service connection for the back 
disorder also disclose diagnoses of a psychiatric disorder 
secondary to a back disorder prior to September 2003.  The 
Board resolves any reasonable doubt as to when a depressive 
disorder first arose in the veteran's favor, and finds that a 
depressive disorder was present when a claim for service 
connection for that disorder was received in September 2003.  

The veteran reiterated his claim for service connection for a 
psychiatric disorder as secondary to the service-connected 
back disorder in March 2006, after he was notified in 
November 2005 that service connection for a back disability 
had been granted.  The RO did not discuss whether the veteran 
had submitted a claim for service connection for the 
psychiatric disorder prior to the March 2006 statement.  The 
RO apparently assumed that the veteran could not submit a 
claim for service connection for a disorder secondary to the 
service-connected back disorder until after the claim for 
service connection for the back disorder was granted.  

The Board does not agree that the veteran could not submit 
the claim for secondary disability until after the claim for 
service connection for the back disability was granted.  The 
law governing effective dates allowed the veteran submit the 
claim for 


service connection for the secondary disability at the same 
time the claim for the primary disability is submitted, or 
any time thereafter, although the grant of service connection 
for the secondary disability cannot precede the effective 
date of the grant of service connection of the primary 
disability.  

In this case, the RO's grant of service connection for the 
back disability was effective in January 2002, so no 
effective date for the psychiatric disability as secondary to 
a service-connected back disability may be assigned prior to 
the 2002 effective date of service connection for the back 
disability.  However, the August 2003 claim for service 
connection for a psychiatric disorder was submitted after the 
effective date of the grant of service connection for the 
back disability, and is a valid claim.  

The Board finds that the veteran submitted a claim for 
service connection for a psychiatric disorder as secondary to 
a service-connected back disability on September 8, 2003, and 
that date is appropriate as the effective date for the grant 
of service connection for a psychiatric disorder.  The Board 
has considered whether there is any valid claim of record for 
service connection for a psychiatric disorder prior to 
September 8, 2003.  

As noted above, the effective date of the grant of service 
connection for a psychiatric disorder as secondary to a back 
disability cannot be assigned prior to the effective date of 
the grant of service connection for the back disability.  
Thus, treatment records and medical statements prior to 
January 2002 cannot be construed as informal claims for 
service connection for a psychiatric disorder as secondary to 
a back disorder.  The Board has reviewed all communications 
received from the veteran after January 11, 2002, when the 
grant of service connection for a back disorder became 
effective.  There is no communication from the veteran 
seeking service connection for a psychiatric disorder which 
was received after January 2002 but prior to September 8, 
2003.  

The preponderance of the evidence warrants an effective date 
of September 8, 2003, for the grant of service connection for 
a psychiatric disorder as secondary to a 


service-connected back disability, but no earlier date may be 
assigned.  As there is no evidence favoring an effective date 
prior to September 2003, and no statutory authority for an 
effective date for an award of service connection prior to 
date of receipt of the claim for the disability, the evidence 
is not in equipoise to warrant an earlier effective date, if 
the statutory provisions regarding resolution of reasonable 
doubt are applicable.  38 U.S.C.A. § 5107(b).  

The appeal for a grant of service connection prior to March 
2006 for depressive disorder, as secondary to service-
connected degenerative disc disease, L3-L4, L2-L3, L5-S1, 
lumbar myositis, broad disc herniation, with moderate to 
severe compression and lower extremity radiculopathy, may be 
granted as of September 8, 2003, but no earlier.  

2.  Claim for effective date prior to September 2, 2005 for 
an award of TDIU

The veteran contends that he is entitled to TDIU as of 1981, 
when he last worked.  However, the veteran was not granted 
service connection for any disability prior to January 11, 
2002.  Therefore, there is no authority under the law to 
award the veteran a total disability evaluation based on his 
service-connected disabilities until after he was granted 
service connection for a least one disability.  

The Board must determine whether the veteran submitted a 
formal or informal communication prior to September 2, 2005, 
but after January 11, 2002, which may be construed as a claim 
for TDIU.  The claims file reveals that the veteran submitted 
a formal claim for TDIU, on the VA form used for TDIU claims, 
in September 2005.  The RO apparently assumed that the 
veteran could not submit a valid claim for TDIU until after 
the September 2005 decision which granted service connection 
for a back disability.  

The Board interprets the law and regulations governing 
effective dates of awards as allowing the veteran to submit a 
claim for TDIU at any time beginning with the effective date 
of the initial grant of service connection for a disability, 
that is, in this 


case, on or after January 11, 2002.  Before the September 
2005 formal claim for TDIU was received, the veteran 
submitted a statement on September 8, 2003 which indicated 
that he wanted VA to grant "100% s/c for I.U. because due to 
my conditions s/c I haven't been able to work since 1981."  

This statement identifies the benefit sought, an award of a 
total disability rating based on individual unemployability 
(IU), clearly enough to be construed as at least an informal 
claim for TDIU.  Thus, the criteria for an effective date for 
the award of TDIU are met from September 8, 2003, even though 
the claim for service connection for back disability was not 
adjudicated until September 2005.  

The veteran's contention that his service-connected 
disabilities resulted in unemployability as early as 1981 is 
undoubtedly sincere.  The objective evidence of record 
establishes that the veteran has not been employed since that 
time.  Nevertheless, the statute does not authorize 
assignment of an effective date for TDIU prior to the date of 
receipt of the claim for TDIU.  

The Board is unable to find any communication which 
constitutes a claim for TDIU during the period following the 
effective date of the first grant of service connection for 
any disability, in January 2002, but prior to September 8, 
2003.  The veteran's 2002 authorization for release of 
private and SSA records which disclose that he was not 
working do not constitute a claim for TDIU because those 
clinical records discuss a variety of medical disorders and 
there was no specific allegation with those authorizations 
that the veteran's unemployability was due solely to those 
disorders for which service connection was later granted.  
The effective date of an award of TDIU may be granted as of 
September 8, 2003, but no earlier. 


ORDER

An effective date of September 8, 2003 for a grant of service 
connection for depressive disorder, not otherwise specified, 
is granted, subject to law and regulations governing the 
effective date of an award of monetary compensation, and the 
appeal for an effective date prior to September 2, 2005 for a 
grant of service connection for depressive disorder, not 
otherwise specified, is granted to this extent only.  

An effective date of September 8, 2003 for an award of TDIU 
is granted, subject to law and regulations governing the 
effective date of an award of monetary compensation, and the 
appeal for an effective date prior to September 2, 2005 for 
TDIU is granted to this extent only.  



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


